DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 31 January 2022, with respect to the pending claims have been fully considered and are persuasive.  The previous rejections have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Firey on 04 March 2022.

The application has been amended as follows: 
Replace claim 8 with: The pixel array of claim 1, further comprising a binning processor configured to perform a binning process on color pixels of the pixel array, 

Replace claim 9 with: The pixel array of claim 1, further comprising a binning processor configured to perform a binning process on color pixels of the pixel array, wherein signals of color pixels sensing a same color in one of the plurality of CFA blocks and in at least one line of an adjacent CFA block are added up during the binning process.

Allowable Subject Matter
Claims 1 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to disclose or reasonably suggest a pixel array of an image sensor, as required by the instant claim as a whole.  Specifically, the prior art of record fails to disclose at least the limitations:
wherein each of the plurality of CFA blocks includes a sub block and an outer region other than the sub block, the sub block being at a central region of each of the plurality of CFA blocks and including m*n color pixels, and the outer region including other color pixels, where "m" and "n" are integers of at least 2,
wherein the m*n color pixels of the sub block include color pixels sensing first, second, and third colors, and the outer region includes a number of first pixels sensing the first color and a number of second pixels sensing at least one selected from the second color and the third color, the number of first pixels being greater than the 
wherein the first color of at least 2 CFA blocks within a CFA cell are different.

Specifically, the current claim requires that the pixel array is subdivided into a plurality of CFA cells, which is subdivided into CFA blocks, which contains an outer region of pixels, which surrounds the central sub block.  The colors and quantity of the outer region of pixels are defined by the first color of the sub block, which is different between two CFA blocks within the same cell.
While the prior art does disclose the multiple pixel subdivisions (such as in Connors, US 20090200451 A1, and Kaneko, US 20180146148 A1), the art of record fails to disclose or suggest the color arrangement or positioning of the sub block and outer region as claimed.  Accordingly, the claim is considered allowable.

Claim 10 was held allowable in a previous Office Action dated 29 October 2021 and a full rationale as to its allowability can be found therein.

Claim 16 mirrors limitations found in claim 1 and is considered allowable for similar rationale.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/Timothy J Henn/Acting Supervisory Patent Examiner of Art Unit 2698